This court, upon the facts as they appear in this case, will not discuss the question of whether this agreement, which is made the basis of recovery here, is against public policy and good morals. Assuming the facts as found by the court to be true, it is not even debatable. The contract and the whole enterprise, from its inception to the close of it, is stamped with fraud, corruption, and bad faith toward the public by all the parties, plaintiff and defendants; and not only that, but there was bad faith and deceit on the part of this plaintiff toward his equally corrupt associates, and we cannot forbear to express our astonishment that any litigant should so far presume upon the patience of this court as to present and urge an appeal of this character.
A judge of the Superior Court found a set of facts mainly upon the admissions of the plaintiff and the defendants themselves, and this state of facts was so bad, and showed such shameless corruption and fraud, as to lead that judge to take the initiative, and of his own motion thrust this plaintiff out of court, and in doing so to tell him that he had violated conscience and good faith in his conduct in the matters in controversy; that he did not come into court with clean hands; that he had acted in bad faith, both with his associates and with the public, who were or might be affected by the consequences of this scheme, which was corrupt in its origin and corrupting in its tendencies; and he refused to interfere in the plaintiff's behalf or to give him any remedy, and dismissed the action without costs to any party. After this disposition of the action, this plaintiff appeals.
The court makes a full finding of facts established by the evidence. No errors are claimed in the admission or rejection of evidence, but the plaintiff bases sixteen of his reasons of appeal upon claimed errors of the judge *Page 436 
below in finding facts as set forth in certain paragraphs. He asks to have the finding corrected in these respects. There is no warrant for the request, and no reason to direct any such corrections.
The plaintiff also claims error in the refusal of the court to find agreeably to the plaintiff's proposed finding of facts in one hundred and twenty-one paragraphs thereof, as to sixty-nine of which the plaintiff's claim is absolutely baseless. The judge either placed them in his finding, or marked them proven on the plaintiff's proposed finding. As to the balance of them, there is nothing whatever to indicate that they were improperly refused.
The plaintiff has taken one hundred and thirty-eight exceptions to the judge's finding of facts and his refusal to find facts. We have examined the plaintiff's proposed finding and the judge's finding, also the evidence sent to this court, and we find nothing therein to warrant these criticisms, and no reason to encumber the record with them. They are labored and frivolous, without even a shadow of merit; and we cannot condemn too emphatically such exhibition of misguided professional zeal.
Another claim is that the Superior Court erred in dismissing this action under the evidence. If the plaintiff intends this for an invitation to this court to review all the evidence for the purpose of determining all of the questions that are raised here, he should know that he has started upon a fruitless quest. The Superior Court has found the facts, and those facts we will treat as the facts, unless the court has adopted some erroneous rule of law in reaching its conclusion. None is pointed out to us, and it is quite apparent there is none. If the plaintiff means that the Superior Court erred in dismissing this action, upon the facts found, we would repeat what we said in the beginning, that, assuming *Page 437 
the facts to be as found by the Superior Court, that question is not debatable.
   There is no error.
In this opinion the other judges concurred.